DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 10/19/2021 have been entered. Claims 28 and 31-47 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-43 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (1993, US Patent 5,250,438).
	Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Regarding the limitation “without significant dilution”, this limitation is broad and does not limit to 
It is noted that each of the independent claims only recited one active step, a step of adding and effective amount of DU to a sample/whole blood. The claims further define the effective amount to be "less than about 2:100”, and therefore Ryan teaches the exact same active step as the claimed method, and therefore anticipates the method.
Regarding claim 42 and the requirement that the method results in less aggregation compared to samples that have not been treated, this is an inherent property of the method. Since Ryan anticipates the active step of the method, this feature is also anticipated by Ryan. 
Regarding claims 42 and 43, wherein the cells are suitable for downstream applications, as stated above Ryan teaches that the method stabilizes the white blood cells. Since the claims do not require an active step of carrying out any downstream applications, Ryan's teachings of stabilized cells reads on these limitations of cells suitable for downstream applications. 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant points to the limitation “without significant dilution” in claim 41, and alleges this phrase should not be interpreted broadly since it is defined in the specification. Applicant points to paragraph 8 and paragraph 22 of the specification to support this position. Neither of these paragraphs provide a special definition of “significant dilution”. Paragraph 8 recites that additives should added to the sample to preserve the original morphology and antigenic sites “without significant dilution of the cells (i.e., in a volume that is not clinically significant), and thereby allowing the cells, stored with the compounds to be directly analyzed by a flow cytometer”.  While paragraph 22 provides the preferred embodiments of dilution ratios, this paragraph also does not provide any limiting definition of what constitutes a “significant dilution”. Therefore 
It is noted that the applicant does not point to any specific reasons that the amount of dilution in Ryan does not read on the limitation of “without significant dilution”. The examiner would like to highlight that one of the non-limiting embodiments cited by the applicant in paragraph 8 of the instant specification is that “without significant dilution” is a volume that is not clinically significant, and this section of the instant specification further highlights wherein the original morphology of the cells is preserved and allowing for direct analysis of the cells. Applicant should note that throughout the Ryan publication, Ryan teaches that the additive comprising the DU stabilizes the cells and allows the sample to be used in hematology analyzing instruments (see for example Ryan at col. 2 lines 55-60 and col. 3 lines 1-10). Therefore even the applicant’s highlighted section of the instant specification supports that Ryan’s teaching read on the broadest reasonable interpretation of this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 and 31-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (1993, US Patent 5,250,438) in view of Amrani et al (1995, US Patent 5,457,028).
	Regarding claims 28, 31-33, 36-42 and 44-47, Ryan teaches a method for preparing blood samples for analysis in hematology analyzing instruments, comprising mixing whole blood with an effective amount of diazolidinyl urea (DU) (see Abstract and col. 2 lines 49-69). 
	Ryan does not teach drawing the whole blood sample into a vacuum tube preloaded with DU and ACD.
	Regarding claims 28, 31-33, 36-42 and 44-47, Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on preventing aggregation) allows for accurate platelet counts (see Example 1). Regarding claims 28, 31-33, 36-42 and 44-47, Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD (reads on without significant dilution) (see Example 1).
It would have been obvious to combine Ryan and Amrani to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD. A person of ordinary skill in the art would have had a reasonable expectation of success in drawing Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Amrani teaches that ACD is an anticoagulant that allows for accurate platelet cell counts and analysis. Furthermore, the primary reference Ryan specifically recognizes that that it is preferred to have accurate platelet counts. 

	Regarding claims 34-36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above Ryan teaches that the method stabilizes the white blood cells and both Ryan and Amrani teach that the additives allow for cell counts. Since the claims do not require an active step of carrying out any downstream applications, Ryan's teachings of stabilized cells in view of Amrani’s teachings reads on these limitations of cells suitable for downstream applications. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant alleges that there is no motivation to combine Amrani with Ryan because Amrani does not teach the importance of platelet counts. Applicant alleges that the word “count” is only stated 3 times in Amrani and that these are in procedural format. Applicant concludes that Amrani counting of platelets is not the ultimate result achieved by Amrani. However, even the title of the Amrani Patent is “Standard platelet samples and method for preparation thereof”, and therefore contrary to the applicant’s assertion, Amrani is specifically concenered with methods of preparing samples comprising platelets. Furthermore, a reading of the abstract of 
Applicant alleges that there is no motivation to combine Amrani with Ryan because Amrani teaches that their method can be used for generating samples of not just platelets, but also other blood cells including white and red blood cells. Applicant concludes that because Ryan lyses the red blood cells and is only concerned with white blood cells and platelets, that there is no motivation to combine. However, as even the applicant highlights, Amrani specifically states that the method may be used to obtain various cellular and platelet fractions from blood. Indeed, in Example 1 of Amrani, which is cited in the above rejection, Amrani teaches disgarding the red blood cells. While applicant also continues by alleging that Amrani is concerned with specific methods of downstream processing of the samples produced, it is noted that both the claims and the Ryan method are concerned only with preparing the sample. The claims do not limit to any step of downstream processing of the sample. 
Applicant alleges that there is no motivation to combine Amrani with Ryan because Amrani does not provide details as to the use of ACD besides that it is an anticoagulant. However, as Amrani specifically exemplifies how ACD can be used to produce blood cell products (see again Example 1 of Amrani), and also specifically teaches the function of ACD, Amrani does provide sufficient guidance as to use ACD for the purpose and function which Amrani specifically teaches it is useful for.
Applicant alleges that there is no motivation to combine Amrani with Ryan because Ryan does not teach the use of ACD or an anticoagulant. However, as discussed at length above, the 
Applicant alleges that there is no motivation to combine Amrani with Ryan because Amrani does not teach the use of DU or lysing red blood cells. However, as discussed at length above, the motivation to include DU in Ryan’s method comes directly from Ryan. There is no requirement that each reference individually teach every feature identically. 
Applicant alleges that there is no motivation to combine Amrani with Ryan because both references teach using the samples for different types of analysis. However, again, the method of Ryan does not state that the prepared samples can only be used in one type of analysis, and similarly, the Amrani reference does not teach that the samples can only be used in one type of analysis. Again, as discussed at length above, the motivation for combining the references is not based on their preferred analysis, but rather over their teachings to prepare samples that can be used for analysis. Again, the primary reference Ryan specifically recognizes the importance for accurate platelet counts and the Amrani reference teaches that methods that include ACD preloaded into a vacutainer allow for the obtained samples to have the platelets within the sample counted. 
Applicant again points to the limitation “without significant dilution”, and alleges this phrase should not be interpreted broadly since it is defined in the specification, and that it should be understood as meaning 2:100 or less. Applicant alleges that Amrani’s teaching of a 1:9 ratio is significantly different than a ratio of less than 2:100, which applicant alleges should be read into claim 28. Applicant points to paragraph 8 and paragraph 22 of the specification to support this position. Neither of these paragraphs provide a special definition of “significant dilution”. Paragraph 8 recites that additives should added to the sample to preserve the original morphology and antigenic sites “without significant dilution of the cells (i.e., in a volume that is not clinically significant), and thereby allowing the cells, stored with the compounds to be .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over each of 
(a) claim 1 of U.S. Patent No. 5,459,073 in view of Ryan et al. (1993, US Patent 5,250,438)
(b) claims 1-34 of US Patent 6,337,189 taken in view of Ryan et al. (1993, US Patent 5,250,438); and 
(c) claims 1-9 of US Patent 7,767,460 taken in view of Ryan et al. (1993, US Patent 5,250,438). 

Claim 1 of the ‘073 patent is drawn to a method in which “cytological material having one or more antigenic sites" is suspended in a fixing amount of a fixative that may be DU. The’189 patent claim a method of preserving tissue with fixative, e.g. DU. The ’460 patent claims a device for preserving blood that can contain an anticoagulant and/or a preservative (claim 9).
The patents not claim that the "cytological material” is “a biologically active sample” or “whole blood” or a particular amount of DU. 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38).
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting an amount of DU in a concentration less than about 2:100 upon mixing with a blood sample in the method/device of the patents because Ryan teaches that an overlapping range of DU concentrations results separation of white blood cells from other cells in whole blood. The skilled artisan would have further reasonably expected that the method/device of the patents would yield a sample suitable for use in downstream applications because Ryan teaches these concentrations of DU stabilize the cells. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
Claims 28 and 31-47 remain rejected on the ground of nonstatutory double patenting as being unpatentable over each of 
(a) claim 1 of U.S. Patent No. 5,459,073 in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028)
(b) claims 1-34 of US Patent 6,337,189 taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028); and 
(c) claims 1-9 of US Patent 7,767,460 taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028). 
Although the conflicting claims at issue are not identical to the instant claims, none of them are patentably distinct from the instant claims.
Claim 1 of the ‘073 patent is drawn to a method in which “cytological material having one or more antigenic sites" is suspended in a fixing amount of a fixative that may be DU. The’189 patent claim a method of preserving tissue with fixative, e.g. DU. The ’460 patent claims a device for preserving blood that can contain an anticoagulant and/or a preservative (claim 9).
The patents not claim that the "cytological material” is “a biologically active sample” or “whole blood” or a particular amount of DU. The patents claims do not include ACD or that the components are preloaded in a vacuum tube. 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on preventing aggregation) allows for accurate platelet counts (see Example 1). Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD (reads on without significant dilution) (see Example 1).

A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Amrani teaches that ACD is an anticoagulant that allows for accurate platelet cell counts and analysis. Furthermore, Ryan specifically recognizes that that it is preferred to have accurate platelet counts. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
Claims 41-43 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over both claims 1, 30, 37, and 51-63 of copending Application No. 12/850,269. Although the conflicting claims at issue are not identical to the instant claims, they are not patentably distinct from the instant claims. 
The ’269 application claims a method for stabilizing a blood sample for diagnosis by a method including a step of contacting the blood sample with “preloaded compounds” in a ratio of from about 1:100 to about 2:100; the “preloaded compounds” include DU.

Regarding claims 36 and 42 and the requirement that the method results in less aggregation compared to samples that have not been treated, this is an inherent property of the method. Since ‘269 teaches the active step of the method, this feature is also taught by ‘269. 
Regarding claims 36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above ‘269 teaches that the method stabilizes the cells. Since the claims do not require an active step of carrying out any downstream applications, ‘269’s teachings of stabilized cells reads on these limitations of cells suitable for downstream applications. 
 Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
This is a provisional rejection because the ’269 application has not issued as a patent.
Claims 28 and 31-47 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 27, 31, 40, and 45-47 of copending Application No. 10/605,669, taken in view of Ryan et al. (1993, US Patent 5,250,438) and Amrani et al (1995, US Patent 5,457,028). Although the conflicting claims at issue are not identical to the instant claims, they are not patentably distinct from the instant claims. 
The ’669 application claims a method for collecting mammalian blood cells by a method including a step of contacting the blood sample with “preloaded compounds” in a ratio of from about 1:100 to about 2:100; the “preloaded compounds” include imidazolidinyl urea (IDU). The ’669 application states that this claimed method prepares cells for downstream applications.
It is noted that each of the independent claims only recited one active step, a step of adding and effective amount of DU to a sample/whole blood. The claims further define the 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
Amrani teaches that drawing whole blood into a 15 mL vacutainer tube (reads on tube with open and closed end with a vacuum to draw a predetermined amount) preloaded with anticoagulant acid citrate dextrose (ACD) (reads on preventing aggregation) allows for accurate platelet counts (see Example 1). Amrani teaches the ratio of blood drawn into the vacutainer was 9 parts by volume blood to 1 part preloaded ACD (reads on without significant dilution) (see Example 1).
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting DU in in place of IDU to mix with a blood sample in the method of the ‘669 patent because Ryan teaches that an overlapping range of DU concentrations results in stabilization of cells in whole blood. The skilled artisan would have motivated to use DU in place of IDU because Ryan teaches these concentrations of DU stabilize the cells in the same method at the same concentration, and because the chemicals have similar properties. 
A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because Amrani teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole 
Regarding claims 36 and 42 and the requirement that the method results in less aggregation compared to samples that have not been treated, this is an inherent property of the method. Since ’669 in view of Ryan teach the active step of the method, this feature is also obvious by ’669 in view of Ryan. 
Regarding claims 34-36, 42, and 43, wherein the cells are suitable for downstream applications, as stated above ’669 and Ryan teach that the method prepares cells for downstream applications or stabilizes the cells. Since the claims do not require an active step of carrying out any downstream applications, ’669’s teachings in view of Ryan read on these limitations of cells suitable for downstream applications. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
This is a provisional rejection because the ’669 application has not issued as a patent.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant again points to the limitation “without significant dilution”, generally concludes that because the Patents and references above do not use this phrase, that this limitation is not obvious. However, as discussed at length above this limitation is broadly interpreted. As applicant has not provided any evidence that any of the citations above cannot be interpreted as being without significant dilution, this general allegation is not persuasive. 


Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653